TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-93-00686-CR





Edward Arnell Steiner, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 93-428-K368, HONORABLE BURT CARNES, JUDGE PRESIDING





PER CURIAM

	Appellant was tried on an indictment accusing him of three counts of aggravated
assault.  On count one, the jury found appellant guilty of the lesser included offense of
misdemeanor assault.  On count two, the jury found appellant guilty as alleged.  On count three,
the jury found appellant not guilty.  The district court assessed punishment on count two,
enhanced by previous felony convictions, at imprisonment for seventy-five years.  The court did
not assess punishment on count one and it was subsequently dismissed on the State's motion.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.

Before Justices Powers, Kidd and B. A. Smith
Affirmed
Filed:  May 17, 1995
Do Not Publish